Title: To Benjamin Franklin from James Logan, 3 December 1747
From: Logan, James
To: Franklin, Benjamin


My Friend B. Franklin,
3 December, 1747
I have expected to see thee here for several weeks, according to my son’s information, with Euclid’s title-page printed, and my Mattaire’s Lives of the Stephenses; but it is probable thy thoughts of thy new excellent project have in some measure diverted thee, to which I most heartily wish all possible success; of which, notwithstanding, I have some doubts, partly for want of arms for some of the common people, who may be willing to enlist, and for want of will in many others, as well of the Dutch as of our people, and both these for want of a militia act to compel them. Ever since I have had the power of thinking, I have clearly seen that government without arms is an inconsistency. Our Friends spare no pains to get and accumulate estates, and are yet against defending them, though these very estates are in a great measure the sole cause of their being invaded, as I showed to our Yearly Meeting, last September was six years, in a paper thou then printed. But I request to be informed, as soon as thou hast any leisure, what measures are proposed to furnish small arms, powder, and ball to those in the country; and particularly what measures are taken to defend our river, especially at the Red Bank, on the Jersey side, and on our own, where there ought not to be less than forty guns, from six to twelve pounders. What gunners are to be depended on?
Thy project of a lottery to clear £3,000 is excellent, and I hope it will be speedily filled; nor shall I be wanting. But thou wilt answer all these questions and much more, if thou wilt visit me here, as on First day, to dine with me, and thou wilt exceedingly oblige thy very loving friend,
James Logan
